DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/14/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 112(b) have been fully considered, however, are not persuasive. The claims still recite the limitation of “position type information”. It is unclear if this recitation of “position type information” is intended as additional to the heart and abdomen, or if they are intended to further limit one of them or both, since abdominal organs look to be depicted in combination with the cardiac in the corresponding figures.
Applicant’s remarks regarding claim rejections under 35 USC 103 have been fully considered, however, are not persuasive. 
Applicant argues on p. 11, that Lee ‘711 merely provides direction and posture information of an object of a fetus in response to a user input, whereas the claimed invention comprises predesignated position type information to be inputted by a user. Examiner points to paragraphs [0011] and [0046] of Lee ‘711 (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0046], “In an embodiment, the storage 140 further stores direction information of the fetus corresponding to each of the plurality of icons. For example, the storage 140 may store a plurality of templates schematically showing the posture of the fetus.”) The limitations of the claims given their broadest reasonable interpretation encompass the storage of information relating to a position type, therefore, Lee ‘797 is seen to teach the limitation of a predesignated position being selected by a user.
Applicant argues on p. 11, that Lee ‘711 fails to teach “wherein the input interface is further configured to receive on position from among situs solitus, situs inversus totalis, situs inversus thoracilis, situs invertus abdominalis, left isomerism (polypslenia), and right isomerism (asplenia) as position type information” and the modification of ‘711 in view of Lee ‘797 fails to remedy this issue. However, as previously stated Since the input interface of Lee ‘797 is capable of receiving any location of the image data, it therefore is configured to receive position type information inclusive of a first position of a heart and second position of an abdomen and additional position type information inclusive of one of situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “position type information” in the last clause and further list a set of alternatives in which it is unclear if this recitation of “position type information” is intended as additional to the heart and abdomen, or if they are intended to further limit one of them or both, since abdominal organs look to be depicted in combination with the cardiac in the corresponding figures. Additionally, it is unclear as to whether they are the “detected position type information”, although, they are recited as received states in claim 1. It appears that they would be detected/diagnosed, but in claim 1 they are identified as received. This is not the case for claims 11 and 20 in which they are not identified as received. It is therefore unclear how the “position type information” recited in the last clause of each independent claim relates to the received position type information, inclusive of heart and abdomen as claimed, and/or the detected position type information. As best understood, the alternatives set forth in the last clause of each independent claim appear to relate to both abdominal and heart information and correspond to detected/diagnosed states, but clarification in the claims is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 9, 10, 11, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711) in view of Lee (US 2013/0072797).

With respect to claim 1, Lee '711 teaches an ultrasound apparatus (Para [0008], “One or more embodiments of the present invention include an ultrasound system and method that add direction information of a fetus to an ultrasound image, thereby accurately determining a position of an object of interest (for example, a heart) of the fetus in the ultrasound image.”) comprising:
a storage configured to store data related to first position type information (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0046], “In an embodiment, the storage 140 further stores direction information of the fetus corresponding to each of the plurality of icons. For example, the storage 140 may store a plurality of templates schematically showing the posture of the fetus.”);
a probe (210) configured to transmit an ultrasound signal to an object including a fetus, and receive an ultrasound echo signal reflected from the object (Abstract, “The ultrasound system includes an ultrasound data acquirer that transmits an ultrasound signal to an object including a fetus, and acquires ultrasound data by receiving an ultrasound echo signal reflected from the object”);
One or more processors (Para [0045], “The processor 130 includes a central processing unit (CPU), a microprocessor, or a graphics processing unit (GPU).”) configured to acquire ultrasound image data with respect to the fetus based on the ultrasound echo signal and generate an ultrasound image based on the ultrasound image data (Para [0010], “an ultrasound data acquirer that transmits an ultrasound signal to an object including a fetus, and acquires ultrasound data by receiving an ultrasound echo signal reflected from the object; a processor that generates an ultrasound image with the ultrasound data…..wherein the processor sets direction information, indicating the posture of the fetus, on the screen in response to the user command.”); and
a display (150) configured to display the ultrasound image (Para [0047], “The ultrasound system 100 further includes a display 150. The ultrasound image generated by the processor 130 is transferred to the display 150, and displayed on a screen.”);
wherein the first position type information that indicates the anterior, posterior, left, and right side of the fetus (Para [0010], “a user input unit that receives a user command for setting position information of the fetus corresponding to a posture of the fetus based on the ultrasound image, wherein the processor sets direction information, indicating the posture of the fetus, on the screen in response to the user command.”);
wherein the one or more processors are further configured to detect one from among the first position type information and the second position type information that is predetermined (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0015], “The processor may detect an object of interest (OOI) from the ultrasound image of the object displayed on the screen with the direction information of the fetus set thereon, and generate position information of the detected OOI based on the direction information of the fetus which is set on the screen.”) and corresponds to the ultrasound image, obtain third position information related to organs from the one from among the first position type information and the second position type information (Para [0008], “One or more embodiments of the present invention include an ultrasound system and method that add direction information of a fetus to an ultrasound image, thereby accurately determining a position of an object of interest (for example, a heart) of the fetus in the ultrasound image.”), and control the display to display the third position information related to the organs together with the ultrasound image, based on the one from among the first position type information and the second position type information (Para [0048], “A user may perform ultrasound scanning according to a certain scanning protocol to identify a posture of a fetus in consideration of a spine position, a head position, etc. of the fetus in a currently displayed ultrasound image”; (Para [0057], “Alternatively, the processor 130 may generate additional information indicating a degree of proximity by which the heart approaches each of the anatomical positions (Lt, Rt, Ant, and Post), on the basis of the anatomical positions (Lt, Rt, Ant, and Post) of the fetus.”).
However, Lee does not teach an input interface configured to receive second position type information and position type information indicates position information of a heart and an abdomen which is one position from among situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia). 
	In the same field of three-dimensional ultrasound, Lee '797 teaches a user interface optionally taking the form of a touch screen which receives “user input selecting any one location of the image data” as a diagnostic “start point” (Para [0040]). Since the input interface of Lee ‘797 is capable of receiving any location of the image data, it therefore is configured to receive position type information inclusive of a first position of a heart and second position of an abdomen, therefore, Lee ‘797 teaches an input interface configured to receive second position type information and one position from among situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia) (Para [0040], “Alternatively, the first processor 105 may determine the start point based on a user input externally received. In other words, the first processor 105 may determine the start point even via the user input selecting any one location of the image data through any one of various types of devices, such as a keypad, a mouse, a track ball, and a touch screen.”) Given that the interface of Lee '797 accommodates receiving any location on the image, if the image target includes a heart or abdomen, the interface of Lee is capable of receiving inputs corresponding to those claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045].

Regarding claims 3-4, Lee '711 teaches the ultrasound apparatus of claim 1.
However, Lee '711 does not teach wherein the storage is configured to store data related to one position among levocardia, mesocardia, dextrocardia, and ectopia cordis and the input interface being further configured to receive one position among levocardia, mesocardia, dextrocardia, and ectopia cordis as the first position information of the heart. Lee '711 also does not teach the input interface or storage being configured to receive or store one position of situs solitus and heterotaxia as position information of the abdomen. 
Lee '797 teaches an ultrasound apparatus including a user input interface which is configured to receive any location of the image data as a "start point" (paragraph [0040]). Given that the interface of Lee '797 accommodates receiving any location on the image, if the image target includes a heart or abdomen, the interface of Lee is capable of receiving inputs corresponding to those claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045]. Additionally, it would be obvious to one of ordinary skill in the art that for the user interface to provide the position types discussed above, they would be required to be stored within a memory.

With respect to claim 6, Lee '711 teaches the ultrasound apparatus of claim 1;
The processor (130) configured to control, based on the one from among the first position type information and the second position type information, the display (150) to display the orientation of each of the organs at their corresponding positions, together with the generated ultrasound image (Para [0056], “The processor 130 determines a position (Lt, Ant) of the heart of the fetus in the ultrasound image, on the basis of the direction information (Lt, Rt, Ant, and Post), the width central line CLW, the height central line CLH which are set in the ultrasound image, and generates position information of the heart on the basis of the direction information of the fetus.”)

With respect to claim 8, Lee '711 teaches the ultrasound apparatus of claim 1; wherein the one or more processors are further configured to:
determine a left side and right side of a fetus based on the one from among the first position type information and the second position type information (paragraphs [0051] and [0056]-[0057], Figs. 5 and 7); and 
Control the display (150) to display information about the determined left and right sides of the fetus together with the generated ultrasound image (paragraph [0051], fig. 7).

With respect to claim 9, Lee '711 teaches the system of claim 8, wherein the one or more processors are configured to;
Control the display to display, together with the ultrasound image, the information about the left side and right side of the fetus, including icon(s) that may be in the form of an arrow (paragraph [0047] and fig. 7 in which an arrow is shown).

With respect to claim 10, Lee '711 teaches the system of claim 1, wherein one or more processors are configured to control the display to display the one from among the first position type information and second position type information together with the ultrasound image (paragraph [0051], fig. 7).

With respect to claim 11, Lee teaches the method of displaying an ultrasound image, the method comprising:
a storage configured to store data related to first position type information (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0046], “In an embodiment, the storage 140 further stores direction information of the fetus corresponding to each of the plurality of icons. For example, the storage 140 may store a plurality of templates schematically showing the posture of the fetus.”);
a probe (210) configured to transmit an ultrasound signal to an object including a fetus, and receive an ultrasound echo signal reflected from the object (Abstract, “The ultrasound system includes an ultrasound data acquirer that transmits an ultrasound signal to an object including a fetus, and acquires ultrasound data by receiving an ultrasound echo signal reflected from the object”);
One or more processors (Para [0045], “The processor 130 includes a central processing unit (CPU), a microprocessor, or a graphics processing unit (GPU).”) configured to acquire ultrasound image data with respect to the fetus based on the ultrasound echo signal and generate an ultrasound image based on the ultrasound image data (Para [0010], “an ultrasound data acquirer that transmits an ultrasound signal to an object including a fetus, and acquires ultrasound data by receiving an ultrasound echo signal reflected from the object; a processor that generates an ultrasound image with the ultrasound data…..wherein the processor sets direction information, indicating the posture of the fetus, on the screen in response to the user command.”); and
a display (150) configured to display the ultrasound image (Para [0047], “The ultrasound system 100 further includes a display 150. The ultrasound image generated by the processor 130 is transferred to the display 150, and displayed on a screen.”);
wherein the first position type information that indicates the anterior, posterior, left, and right side of the fetus (Para [0010], “a user input unit that receives a user command for setting position information of the fetus corresponding to a posture of the fetus based on the ultrasound image, wherein the processor sets direction information, indicating the posture of the fetus, on the screen in response to the user command.”);
wherein the one or more processors are further configured to detect one from among the first position type information and the second position type information that is predetermined (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons.”) and corresponds to the ultrasound image, obtain third position information related to organs from the one from among the first position type information and the second position type information (Para [0008], “One or more embodiments of the present invention include an ultrasound system and method that add direction information of a fetus to an ultrasound image, thereby accurately determining a position of an object of interest (for example, a heart) of the fetus in the ultrasound image.”), and control the display to display the third position information related to the organs together with the ultrasound image, based on the one from among the first position type information and the second position type information (Para [0048], “A user may perform ultrasound scanning according to a certain scanning protocol to identify a posture of a fetus in consideration of a spine position, a head position, etc. of the fetus in a currently displayed ultrasound image”; (Para [0057], “Alternatively, the processor 130 may generate additional information indicating a degree of proximity by which the heart approaches each of the anatomical positions (Lt, Rt, Ant, and Post), on the basis of the anatomical positions (Lt, Rt, Ant, and Post) of the fetus.”).
However, Lee does not teach an input interface configured to receive second position type information and position type information indicates position information of a heart and an abdomen which is one position from among situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia). 
	In the same field of three-dimensional ultrasound, Lee '797 teaches a user interface optionally taking the form of a touch screen which receives “user input selecting any one location of the image data” as a diagnostic “start point” (Para [0040]). Since the input interface of Lee ‘797 is capable of receiving any location of the image data, it therefore is configured to receive position type information inclusive of a first position of a heart and second position of an abdomen, therefore, Lee ‘797 teaches an input interface configured to receive second position type information and one position from among situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia) (Para [0040], “Alternatively, the first processor 105 may determine the start point based on a user input externally received. In other words, the first processor 105 may determine the start point even via the user input selecting any one location of the image data through any one of various types of devices, such as a keypad, a mouse, a track ball, and a touch screen.”) Given that the interface of Lee '797 accommodates receiving any location on the image, if the image target includes a heart or abdomen, the interface of Lee is capable of receiving inputs corresponding to those claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045].

With respect to claim 17, Lee '711 teaches displaying the orientation of organs at their corresponding determined positions, together with the generated ultrasound image (paragraph [0056]) at their corresponding determined positions (paragraph [0056]).

With respect to claim 18, Lee '711 teaches the method of claim 11, further comprising;
Determining the left and right sides of the fetus based on one from among the first position type information and second position type information in response to user input; and
Displaying information about the determined left side and the determined right side together with the ultrasound image (paragraph [0051], fig. 7).

With respect to claim 19, Lee '711 teaches the method of claim 18, wherein, the information about the determined left side and the determined right side of the fetus are displayed together with the ultrasound fetus as text (paragraph [0051], fig. 7).

With respect to claim 20, Lee '711 teaches A non-transitory computer-readable recording medium having stored therein a computer program code which, when read and executed by a processor included in an ultrasound diagnosis apparatus further including a storage, an input interface, a probe, and a display, performs a method of displaying an ultrasound image, the method comprising:
a storage configured to store data related to first position type information (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0046], “In an embodiment, the storage 140 further stores direction information of the fetus corresponding to each of the plurality of icons. For example, the storage 140 may store a plurality of templates schematically showing the posture of the fetus.”);
Transmitting, by the probe, an ultrasound signal to an object including a fetus; receiving, by the probe, an ultrasound echo signal reflected from the object (abstract, paragraph [0010]);
Receiving by the probe, an ultrasound echo signal reflected from the object (abstract, paragraph [0010]);
Acquiring ultrasound data with respect to the fetus based on the ultrasound echo signal (paragraph [0010]);
Generating an ultrasound image in response to user input (paragraph [0010]);
Receiving position type information (paragraph [0010]);
Determining organ positions within an ultrasound image with respect to position type information (paragraph [0056]-[0057], in which the position of at least a portion of the heart is determined with respect to a central position 0, and shown in Fig. 7); and
	Displaying information about the organs together with the ultrasound image with respect to the determined organ positions (paragraph [0051], Fig. 7).
	wherein the first position type information and the second position type information are information indicating types of positions where organs are arranged in the fetus, which are predetermined according to medical statistics and detecting by the processor, one from among the first position type information comprising first position information and second position information (Para [0015], “The processor may detect an object of interest (OOI) from the ultrasound image of the object displayed on the screen with the direction information of the fetus set thereon, and generate position information of the detected OOI based on the direction information of the fetus which is set on the screen.” Wherein the processor detects position type information in response to a user input, and therefore, is capable of comprising a first and second selection of templates for the detecting of position type information, wherein the detection of a position type would inherently require the training of an algorithm based from medical statistical data)
	wherein the one or more processors are further configured to detect one from among the first position type information and the second position type information that is predetermined (Para [0011], “The ultrasound system may further include a storage that stores a plurality of icons indicating a plurality of fetus postures and direction information of a fetus corresponding to each of the plurality of icons”; (Para [0015], “The processor may detect an object of interest (OOI) from the ultrasound image of the object displayed on the screen with the direction information of the fetus set thereon, and generate position information of the detected OOI based on the direction information of the fetus which is set on the screen.”) and corresponds to the ultrasound image, obtain third position information related to organs from the one from among the first position type information and the second position type information (Para [0008], “One or more embodiments of the present invention include an ultrasound system and method that add direction information of a fetus to an ultrasound image, thereby accurately determining a position of an object of interest (for example, a heart) of the fetus in the ultrasound image.”), and control the display to display the third position information related to the organs together with the ultrasound image, based on the one from among the first position type information and the second position type information (Para [0048], “A user may perform ultrasound scanning according to a certain scanning protocol to identify a posture of a fetus in consideration of a spine position, a head position, etc. of the fetus in a currently displayed ultrasound image”; (Para [0057], “Alternatively, the processor 130 may generate additional information indicating a degree of proximity by which the heart approaches each of the anatomical positions (Lt, Rt, Ant, and Post), on the basis of the anatomical positions (Lt, Rt, Ant, and Post) of the fetus.”).
However, Lee does not teach position information of a heart and of an abdomen or wherein the position type information is one of situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia). 
	In the same field of three-dimensional ultrasound, Lee '797 teaches a user interface optionally taking the form of a touch screen which receives “user input selecting any one location of the image data” as a diagnostic “start point”(Para [0040]). Since the input interface of Lee ‘797 is capable of receiving any location of the image data, it therefore is configured to receive position type information inclusive of a first position of a heart and second position of an abdomen and additional position type information inclusive of one of situs solitus, situs inversus totalis, situs inversus thoracalis, situs inversus abdominalis, left isomerism (polysplenia), and right isomerism (asplenia) (Para [0040], “Alternatively, the first processor 105 may determine the start point based on a user input externally received. In other words, the first processor 105 may determine the start point even via the user input selecting any one location of the image data through any one of various types of devices, such as a keypad, a mouse, a track ball, and a touch screen.”) Given that the interface of Lee '797 accommodates receiving any location on the image, if the image target includes a heart or abdomen, the interface of Lee is capable of receiving inputs corresponding to those claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045].


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711), in view of Lee (US 2013/0072797), as applied to claim 11, and further in view of Lin (US 2014/0282142).

With respect to claim 13, Lee '711 teaches the method of claim 11, wherein the storing the data related to the first position type information comprises receiving a cardiac position, and Wherein the receiving of the second position type information comprises receiving a cardiac position (paragraphs [DOSS] and [0056], figs. 6 and 7, wherein as previously stated the ultrasound data is stored and comprises position type information in response to a user input, and therefore, is capable of comprising a first and second selection of templates for the detecting of position type information).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711), in view of Lee (US 2013/0072797), as applied to claim 11, in view of Lin (US 2014/0282142), as applied to claim 13, and further in view of Rajiah ("Ultrasound of Fetal Cardiac Anomalies").

With respect to claim 14, the modified method of Lee '711 in view of Lin, teaches the method of claim 13, wherein the storing the data (paragraphs [DOSS] and [0056], fig. 6), further comprises. 
However, Lee '711 does not teach receiving one position among levocardia, mesocardia, dextrocardia, and ectopia cordis for the first or second position type information. 
In an analogous field, Rajiah teaches various sonographic techniques for early detection of fetal cardiac abnormalities including levocardia, mesocardia, dextrocardia, and ectopia cordis (Views in Fetal Cardiac Ultrasound, paragraph 3 p. W748, Ectopia Cordis and Pentalogy of Cantrell, p. W751), and Conclusion, p. W752).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Rajiah, to include levocardia, mesocardia, dextrocardia, and ectopia cordis among the position types for a comprehensive early diagnosis of fetal cardiac abnormalities. Furthermore, it would be obvious for one of ordinary skill in the art that the modified method of Lee ‘711 in view of Lee ‘797 would be capable of receiving a plurality of inputs, and therefore, the modified method of Lee ‘711 in view of Lee ‘797, and further in view of Rajiah would be capable of receiving a first and second input of a cardiac position type. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793